          Case 3:19-cv-00290-EMC Document 31-2 Filed 09/06/19 Page 1 of 2




1
                            UNITED STATES DISTRICT COURT
2
                           NORTHERN DISTRICT OF CALIFORNIA
3
                                SAN FRANCISCO DIVISION
4
5
6
     AMERICAN CIVIL LIBERTIES UNION
7    FOUNDATION, et al.,                   Case No. 3: 19-cv-00290-EMC
8                 Plaintiffs,              PROPOSED ORDER ON
9                                          DEFFENDANT’S MOTION FOR
                                           PARTIAL SUMMARY JUDGMENT
10                    v.                   WITH RESPECT TO FBI
11
12   UNITED STATES DEPARTMENT OF
     JUSTICE, et al.,
13
                 Defendants.
14
15
16
17
              PROPOSED ORDER ON DEFENDANT DOJ’S MOTION FOR
18
              PARTIAL SUMMARY JUDGMENT WITH RESPECT TO FBI
19
20
21
22
23
24
25
26
27
28
            Case 3:19-cv-00290-EMC Document 31-2 Filed 09/06/19 Page 2 of 2




1
2          Having considered the submissions of the parties, the Court hereby ORDERS that the
3
4    Defendant DOJ’s Motion for Partial Summary Judgment with Respect to FBI is GRANTED.
5
6
7
8           Dated:
9                                                    UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
